           Case 3:19-cv-08252-VC Document 44 Filed 06/02/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF CALIFORNIA


  K.R.,                                               Case No. 19-cv-08252-VC
                  Plaintiff,
                                                      QUESTIONS FOR HEARING ON
           v.                                         MOTION TO DISMISS
  G6 HOSPITALITY, LLC, et al.,
                  Defendants.



        It appears that the complaint would state a claim under the TVPRA against the local
hotels, even though those hotels have not been named as defendants. The complaint appears to
adequately allege that the local hotels participated in a venture that they knew or should have
known was engaged in sex trafficking—namely, a venture with the sex traffickers themselves.
But the complaint does not appear to adequately allege that the chains, who are the actual
defendants in the case, themselves participated in that venture. Therefore, whether the complaint
states a claim under the TVPRA against the chains appears to depend on whether the chains are
liable for the conduct of the local hotels in facilitating sex trafficking. This raises several
questions that the parties should be prepared to focus on at the hearing. First, is the liability of
the chains for the local hotels’ participation in the venture a question of state law, as everyone
thus far seems to have assumed, or of federal law? If federal law, what is the test, and who wins
under that test? If state law, is it California law or the law of some other state as specified in the
agreements between the local hotels and the chains? Assuming California law, what are the
plaintiff’s best cases for the proposition that the chains are liable based on the facts alleged in the
complaint regarding the relationship between the chains and the local hotels?
         Case 3:19-cv-08252-VC Document 44 Filed 06/02/20 Page 2 of 2




       IT IS SO ORDERED.

Dated: June 2, 2020
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      2
